DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 11/4/2021.
Allowable Subject Matter
Claims 1-2 and 4-15 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
one of ordinary skill in the art would not have been motivated to modify the teaching of Pahlevaninezhad et al. and/or Catalano et al. to further includes, among other things, the specific of a luminaire comprising an interface adapted to receive a control signal identifying a power factor associated with the AC supply, where the control signal is associated with the lighting element and depending on the different output lighting level; and a controller adapted to: select an amount of power to be supplied from the first input to the lighting element [[and]]or an amount of power to be supplied from the second input to the lighting element based on the power factor associated with the AC supply and according to the control signal, where the power factor indicates a ratio between a real power and an apparent power associated with the AC supply (claim 1), and the specific of a method controlling an electrical luminaire having an output lighting element having different output lighting levels, comprising receiving or generating a control signal relating to a power factor associated with the AC supply, where the control signal is associated with the lighting element and depending on the different output lighting levels; and selecting an amount of power to be supplied from the AC supply or an amount of power to be supplied from the battery to the output lighting element based on the power factor associated with the AC supply and according to the control signal, where the power factor indicates a ratio between a real power and an apparent power associated with the AC supply (claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cooper (US PAT No. 10,840,735) discloses a method and apparatus for managing one or more grid supplied and separately metered power services, backup power sources, transfer switches and related powered loads using load monitoring.
McDougle (US 2017/0271979 A1) discloses a system for operating a power factor correcting circuit.
Estes (US 2015/0001945 A1) discloses a solar power generating, distribution and communication system.
Rouaud et al. (US 2012/0169300 A1) discloses an integrated electric meter with VAR capability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM - 4 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

								JAMES H CHO             								Examiner, Art Unit 2844                                                                                                                                                                                           
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844